Case 3:17-cv-00699-BRM-LHG Document 251 Filed 02/08/19 Page 1 of 2 PageID: 5030
                                                                            ONE RIVERFRONT PLAZA
                                                                            1037 Raymond Blvd., Suite 600
                                                                            Newark, NJ 07102
                                                                            T: 973.757.1100
                                                                            F: 973.757.1090
                                                                            WALSH.LAW

 Liza M. Walsh
 Direct Dial: (973) 757-1101
 lwalsh@walsh.law

                                                        February 8, 2019

 VIA ECF AND FIRST-CLASS MAIL
 Honorable Brian R. Martinotti, U.S.D.J.
 United States District Court, District of New Jersey
 Clarkson S. Fisher Bldg. & U.S. Courthouse
 402 East State Street
 Trenton, New Jersey 08608

         Re:      In re Insulin Pricing Litigation
                  Civil Action No. 3:17-cv-699-BRM-LHG

 Dear Judge Martinotti:

        Defendants respectfully submit this response to plaintiffs’ February 5, 2019 letter (the
 “February 5 Letter”), pursuant to the Court’s February 6, 2019 order (ECF No. 250).

        The threshold question in this case is whether indirect purchasers have standing to bring
 RICO claims against defendants accused of artificially inflating prices ultimately charged to
 consumers. Though the Third Circuit has already answered that question in the negative,
 McCarthy v. Recordex Serv., Inc., 80 F.3d 842, 855 (3d Cir. 1996), plaintiffs continue to try to
 confuse the issue by pointing to cases that are neither factually nor legally analogous to this one.

          In the February 5 Letter, plaintiffs ask the Court to take notice of a recent decision in In re
 Mercedes-Benz Emissions Litigation, No. 2:16-cv-881-JLL-JAD (D.N.J. Feb. 1, 2019), a case in
 which the plaintiffs alleged that the defendant manufacturers “mis[led] consumers … by
 misrepresenting the environmental impact” of the automobiles plaintiffs purchased. Slip op. at 1–
 2. The plaintiffs’ claims had nothing to do with the price paid by various actors in the supply chain,
 and the defendants did not challenge the plaintiffs’ standing on the basis of the indirect purchaser
 rule. Indeed, neither the indirect purchaser rule nor the McCarthy decision are even mentioned
 in either the defendants’ briefing or the court’s decision. Instead, the defendants argued that the
 plaintiffs had not plausibly alleged proximate causation—a separate and distinct requirement—
 as an element of their RICO claim, and the court rejected that argument. Id. at 22–24. The
 language cited in the February 5 Letter merely referenced that pleading argument and nothing
 more.

          Here, in contrast, plaintiffs’ RICO claim is expressly predicated on “artificially inflated
 benchmark prices” paid by wholesalers and pharmacies before they ever reach plaintiffs. FAC
 ¶¶ 156, 168, 176. Plaintiffs allege they are impacted only because pharmacies choose to use the
 allegedly inflated benchmark price—with whatever adjustment and variation the pharmacies
 deem appropriate—in setting the price that consumers pay. FAC ¶ 181; see also Dkt. No. 181,
 Plaintiffs’ Opp. to Def’s Mot. to Dismiss, at 8. In other words, plaintiffs are quintessential indirect
 purchasers.
Case 3:17-cv-00699-BRM-LHG Document 251 Filed 02/08/19 Page 2 of 2 PageID: 5031
 Honorable Brian R. Martinotti, U.S.D.J.
 February 8, 2019
 Page 2

         Despite their ongoing efforts to blur the line between the indirect purchaser rule and
 proximate cause requirement, plaintiffs cannot blunt the effect of McCarthy, which disposes of
 their RICO claim and dispenses with the need to analyze the sufficiency of their proximate cause
 allegations.

        If the Court has any questions regarding this matter, defendants are available at the
 Court’s convenience.


                                             Respectfully submitted,

                                             s/ Liza M. Walsh

                                             Liza M. Walsh

 cc:     All Counsel of Record (via ECF)
